DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 8,377,613 (D1).
	The relied upon prior art describes, teaches and suggests the claimed invention.  D1 discloses in the wording of claim 1, the references in parentheses applying to this document: A method of manufacturing a reflective mask blank (figures 2, 4, 5; col. 4, line 16 - col. 7, line 19), the mask blank comprising a substrate (substrate 10),a multilayer reflection film (multilayer11) for EUV light reflection, a protection film (cappinglayer12), and an absorber film (absorbing layer 14) for EUV light absorption
formed on one main surface of the substrate, in that order from the substrate side (figure 2; col. 4, lines 15-61), and a conductive film (conductive layer 30) formed on the other main surface of the substrate (col. 4, line 62 - col. 5, line 18), the method comprising the steps of: (Al) forming the conductive film on said other main surface (col. 4, line 62 - col. 5, line 18), (A2) forming a coordinate reference mark (fiducial marks FM) on said other main surface side (figure 4, step S12; col. 6, lines 39 - 43), (B1) forming the multilayer reflection film and protection film on said one main surface (figure 4, step S14; col. 6, lines 1 - 7), (B2) inspecting for defects in the multilayer reflection film and protection film formed in step (B 1) (figure 4, step S15; col. 6, lines 8 - 11), obtaining positional information of a detected defect on
the basis of coordinates defined with reference to the coordinate reference mark (col. 6, lines 13-21), and saving the positional information into a recording medium (col. 6, lines 11 - 18), (Cl) after step (B2), forming the absorber film on the protection film (figures 2, 6, step S14; col. 4, lines 19 - 27. Note that steps S14 and S15 are repeated for all thin layers 20 shown in figure 2.), and (C2) inspecting for defects in the absorber film formed in step (C1) (figure 6, step S15), obtaining positional information of a detected defect on the basis of coordinates defined with reference to the coordinate reference mark 
(col. 6, lines 13-21), and saving the positional information into a recording medium (col. 6, lines 11 - 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737